Citation Nr: 0102510	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a post-concussive 
seizure disorder with headaches and dizziness, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to March 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Upon reviewing the record, the Board is of the 
opinion that further development is warranted.  Therefore, 
the disposition of the issues on appeal will be held in 
abeyance pending further development by the RO, as requested 
below.

It is noted that under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991 & Supp. 2000), an appeal to the Board 
must be initiated by notice of disagreement (NOD) and 
completed by substantive appeal (Form 9) after the statement 
of the case is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In May 1995, the veteran sought service connection for 
several claimed residuals of a February 1958 head injury, 
including memory loss, nose bleeds, loss of balance, scar 
tissue on the brain, a nerve disorder, and a sleep disorder.  
The RO denied service connection for these disabilities the 
following month on the basis that the head injury was not in 
the line of duty.  The veteran was notified of that decision 
and his appeal rights, but failed to perfect an appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000)); 38 C.F.R. 
§ 20.1103 (1994) (now 38 C.F.R. § 20.1103 (2000)).  
Accordingly, the June 1995 rating decision denying service 
connection for memory loss, nose bleeds, loss of balance, 
scar tissue on the brain, a nerve disorder, and a sleep 
disorder secondary to a head injury became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board notes, however, that in May 1999, the RO declined 
to reopen the veteran's claim for service connection for 
memory loss, nose bleeds, loss of balance, scar tissue on the 
brain, a nerve disorder, and a sleep disorder secondary to a 
head injury.  The RO found that no new and material evidence 
had been submitted.  The veteran was provided notice of this 
determination as well as a denial of entitlement to a total 
rating based upon individual unemployability.  The veteran 
submitted a statement in June 1999 in which he cited the date 
of the rating, stated he disagreed with it, and specified 
that he was seeking a 100 percent rating.  The Board finds 
this communication only specifically identified a 
disagreement with the denial of the total rating and thus it 
can not be construed as a notice of disagreement with the 
RO's denial of the application to reopen.  38 C.F.R. §20.202 
(2000).

Thus, the issues of entitlement to an evaluation in excess of 
30 percent for a post-concussive seizure disorder with 
headaches and dizziness, and entitlement to TDIU benefits are 
the only issues that have been properly developed and 
certified for appellate review by the Board at this time.

Finally, in his February 1999 substantive appeal, the veteran 
indicated that he desired a travel Board hearing at the local 
RO.  However, in December 1999 correspondence, the veteran 
withdrew this request.  In view of the foregoing, the Board 
is satisfied that the veteran's travel Board hearing request 
has been withdrawn.  38 C.F.R. § 20.704(d), (e) (2000).


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

Service connection is currently in effect for a post-
concussive seizure disorder with headaches and dizziness, 
evaluated as 30 percent disabling.  The veteran has no other 
adjudicated service-connected disabilities.

Historically, the veteran filed a claim of entitlement to 
service connection for residuals of a head injury with 
headaches in September 1994.  A March 1995 administrative 
decision found that the veteran's February 1958 head injury 
was not incurred in the line of duty.  Consequently, a rating 
decision later that month denied service connection for 
residuals of a head injury with headaches.  The veteran filed 
a notice of disagreement with this decision in May 1995.  
Resolving all reasonable doubt in favor of the veteran, a 
March 1996 hearing officer's decision determined that the 
veteran's head injury was in the line of duty, but continued 
the denial of service connection for residuals of a head 
injury.  The veteran submitted a substantive appeal later 
that month.

Following a May 1997 Central Office hearing, the Board 
remanded the case to the RO for additional development.  In 
particular, the Board directed the RO to obtain all 
outstanding post-service medical records, and schedule a 
current VA examination to determine the nature, extent, and 
etiology of any residuals of a head injury.

Based on VA outpatient treatment records from November 1994 
to June 1996, and a January 1998 VA neurological examination 
report, a February 1998 rating decision continued the denial 
of service connection for residuals of a head injury with 
headaches.

The Board again remanded the case in June 1998, and 
instructed the RO to obtain all outstanding medical records, 
including the results of any CT scans performed at the VA 
Medical Center (VAMC) in Beckley, West Virginia, and to 
schedule another VA examination.

Following an August 1998 VA neurological examination, a 
September 1998 rating decision granted service connection for 
a seizure disorder with headaches due to a head injury in 
service, and assigned a 10 percent evaluation.  The veteran 
filed a notice of disagreement with this evaluation the 
following month.  Based on private treatment records from 
August to November 1998, the RO granted a 30 percent 
evaluation for the veteran's service-connected post-
concussive seizure disorder with headaches and dizziness in 
February 1999.  The veteran submitted a substantive appeal 
later that month.

In March 1999, the veteran filed a claim of entitlement to 
TDIU benefits.  The RO denied this claim in a May 1999 rating 
decision.  The veteran filed a notice of disagreement with 
this decision the following month.  Therein, he maintained 
that he was 100 percent disabled as a result of his service-
connected disability, and reported receiving private medical 
treatment for the disorder.  He submitted a substantive 
appeal in August 1999.

As noted above, the veteran reported receiving private 
medical treatment for his service-connected post-concussive 
seizure disorder with headaches and dizziness, and indicated 
that these records may contain relevant evidence.  The Board 
finds that a further effort to obtain these records is 
necessary as they may be highly relevant to the disposition 
of the veteran's claim, both for the purpose of establishing 
key facts, and for purposes of evaluating the probative value 
of the veteran's evidentiary assertions.

In addition, a review of the claims file indicates the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA).  Records from the SSA have not 
been associated with the veteran's claims folder.  Although 
any SSA decision would not be controlling, it is certainly 
pertinent to the veteran's appeal.  See Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 448 (1992) (Board must consider 
SSA unemployability determination and must give statement of 
reasons or bases for the weight given to this evidence); see 
also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA's duty to assist includes obtaining SSA decision and 
supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).  In certain 
cases, particularly where employability is at issue, VA is 
obligated to secure the records underlying total-disability 
determinations by other agencies.  See, e.g., Tetro v. West, 
13 Vet. App. 404, (2000).

The record reveals that relevant evidence in support of the 
veteran's claim may exist or could be obtained.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, pursuant to VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issues of entitlement to an evaluation in 
excess of 30 percent for a post-concussive seizure disorder 
with headaches and dizziness, and entitlement to TDIU 
benefits pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all of the medical records in 
the possession of the SSA.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

Finally, the claims file contains no opinion relevant to the 
veteran's employability due to his service-connected 
disability, and further development pertinent to that 
question would be useful in this case.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the SSA.  The 
RO should contact the SSA and request a 
copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).  The RO is 
again advised that the efforts to obtain 
SSA records should continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  The RO should arrange for the veteran 
to be examined by the appropriate 
physician(s) to determine the nature, 
etiology, and severity of his service-
connected post-concussive seizure 
disorder with headaches and dizziness.  
Any indicated studies should be 
conducted.  The examination report should 
include a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
All findings should be recorded in 
detail.  In addition, the physician 
should address the following:

(a)  What are the manifestations of the 
veteran's service-connected post-
concussive seizure disorder, as opposed 
to any nonservice-connected disabilities?  
If the manifestations of nonservice-
connected disabilities can not be 
dissociated from those of the service-
connected disability, the examiner should 
so indicate.

(b)  The examiner should express an 
opinion as to the impact of the 
manifestations of the veteran's service-
connected disability, or manifestations 
that can not dissociated from those 
produced by the service-connected 
disability, on his ability to obtain and 
retain substantially gainful employment.  
The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's post-concussive seizure 
disorder with headaches and dizziness 
should be provided.  The veteran's claims 
folder and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA social and 
industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as a result of his 
service-connected disability.  The social 
worker should distinguish, if feasible, 
between the veteran's service-connected 
disability and any nonservice-connected 
conditions found to be present.  The 
claims folder and a copy of this remand 
must be provided to the social worker for 
review in conjunction with the 
examination.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination reports and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an evaluation in excess of 30 percent for 
a post-concussive seizure disorder with 
headaches and dizziness, and entitlement 
to TDIU benefits.  If the veteran's claim 
remains denied, he and his attorney 
should be provided with a supplemental 
statement of the case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




